UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-07493) THE HENNESSY FUNDS, INC. (Exact name of registrant as specified in charter) 7250 REDWOOD BLVD, SUITE 200 NOVATO, CA 94945 (Address of principal executive offices) (Zip code) NEIL J. HENNESSY 7250 REDWOOD BLVD, SUITE 200 NOVATO, CA 94945 (Name and address of agent for service) Registrant's telephone number, including area code:1-800-966-4354 Date of fiscal year end:October 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund: Hennessy Total Return Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker General Electric 4/25/2007 369604103 GE Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2. Rat KPMG 3. Adt. Of maj. Voting for directors 4. Apprvl 2007 l/t incentive plan 5. Apprvl mat. Terms of sr officer perf goals 6. Cumulative voting 7. curb over extended directros 8. One director from the ranks of retirees 9. Ind. Board chairman 10. Elminate div. Equivalents 11. Report on charitable contributions 12. Global warming report 13. Ethical criteria for military contracts 14. Report on pay differential Name of Fund: Hennessy Total Return Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Citigroup Inc. 4/17/2007 172967101 C Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Stkhldr Props: req a report on prior govt service of certain indiv. req. a report on political contributions req. a report on charitable contributions req. an advisory resolution to rat. Executive comp req. that CEO comp be limited to no moe than 100 times the average comp paid to worldwide emloyees req. that the chairman have no management duties, titles, or reponsibilities req. that stock options be subject to a five year sales req that stock options be subject to a five year sales restriction req cumulative voting req that stockholders have the right to call special shareholder meetings. Name of Fund: Hennessy Total Return Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Pfizer Inc. 4/26/2007 717081103 PFE Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directros Issuer/shareholder 2. Prop rat KPMG 3. Shrlder props: req. cumulative voting req. a report on the ratinale for exporting animal experimentation. req. a report on the feasibility of amending Pfizers corp. policy on lab animal care and use. req. qualifications for director nominees. Name of Fund: Hennessy Total Return Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Coca Cola Co 4/18/2007 191216100 KO Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. rat Ernst & Young 3. Approval of perf incentive plan 4. Stkholder prop: re management comp re an advisory vote on the comp committee report re chemical and biological testing re study and report on extraction of water in India re restricted stock Name of Fund: Hennessy Total Return Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker E I Du Pont De 4/25/2007 263534109 DD Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2. Rat ind reg pub a/c ing firm 3. equity and incentive plan 4. on genetically modified food 5. on plant closure 6. on report on PFOA 7. on costs 8. on global warming 9. on chemical facility security Name of Fund: Hennessy Total Return Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker A T & T 4/27/2007 00206R102 T Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Rat apt of ind. Auditors 3. Approve severance policy 4. Stkholder Props: Proposals A thru E Name of Fund: Hennessy Total Return Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Altria Group Inc. 4/26/2007 02209S103 MO Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Rat selection of ind auditors 3. Skhldr Props: cumulative voting informing children of their rights if forced to incur secondhand smoke stop all company sponsored campaigns allegedly oriented to prevent youth from smoking get out of traditional tobacco business by 2010 animal welfare policy Name of Fund: Hennessy Total Return Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Verizon 5/3/2007 92343V104 VZ Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat appt. of ind. Reg. Publ a/cing firm. 3. Eliminate Stock options 4. Shldr approval of future serverance agreements 5. Comp consultant disclosure 6. Advisory vote on exe. Comp. 7 Limit service on outside boards 8. Shldr approval of future poison pill 9. Report on charitable contributions. Name of Fund: Hennessy Total Return Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Idearc Inc. 4/19/2007 451663108 IAR Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2. Rat Ernst & Young for 2007. Name of Fund: Hennessy Total Return Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker JP Morgan 5/15/2007 46625H100 JPM Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2. Appt. of ind. Reg. Publ a/cing firm. 3. Stock options 4. Perf based rest. Stock 5. Executive comp approval 6. Separate chairman 7. Cumulative voting 8. Majority voting for directors 9. Political Contributions report 10. Slavery apology report Name of Fund: Hennessy Total Return Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Altira Group 4/26/2007 02209S103 MO Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Rat ind auditors 3. Stkhldr prop: re cumulative voting re informing children of their rights if forced to incur 2nd hand smoke re stop all company sponsored campaigns allegedly oriented to prevent youth form smoking re get out of traditional tobacco business by 2010 re animal welfare policy Name of Fund: Hennessy Total Return Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker General Motors 6/5/2007 370442105 GM Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Deloitte & Touche 2007 3. 2007 Annual incentive plan 4. 2007 l/t incentinve plan 5. Stockholders props: re plitical contributions limit on directorships of GM board members Greenhouse gas emissions cumulative voting approval of a "poison pill" special stockholder meeting perf. Based equity comp. recouping unearned incentive bonuses optimum board size simple majortiy vote. Name of Fund: Hennessy Balanced Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker General Electric 4/25/2007 369604103 GE Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2. Rat KPMG 3. Adt. Of maj. Voting for directors 4. Apprvl 2007 l/t incentive plan 5. Apprvl mat. Terms of sr officer perf goals 6. Cumulative voting 7. curb over extended directros 8. One director from the ranks of retirees 9. Ind. Board chairman 10. Elminate div. Equivalents 11. Report on charitable contributions 12. Global warming report 13. Ethical criteria for military contracts 14. Report on pay differential Name of Fund: Hennessy Balanced Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Citigroup Inc. 4/17/2007 172967101 C Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Stkhldr Props: req a report on prior govt service of certain indiv. req. a report on political contributions req. a report on charitable contributions req. an advisory resolution to rat. Executive comp req. that CEO comp be limited to no moe than 100 times the average comp paid to worldwide emloyees req. that the chairman have no management duties, titles, or reponsibilities req. that stock options be subject to a five year sales req that stock options be subject to a five year sales restriction req cumulative voting req that stockholders have the right to call special shareholder meetings. Name of Fund: Hennessy Balanced Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Pfizer Inc. 4/26/2007 717081103 PFE Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directros Issuer/shareholder 2. Prop rat KPMG 3. Shrlder props: req. cumulative voting req. a report on the ratinale for exporting animal experimentation. req. a report on the feasibility of amending Pfizers corp. policy on lab animal care and use. req. qualifications for director nominees. Name of Fund: Hennessy Balanced Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Coca Cola Co 4/18/2007 191216100 KO Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. rat Ernst & Young 3. Approval of perf incentive plan 4. Stkholder prop: re management comp re an advisory vote on the comp committee report re chemical and biological testing re study and report on extraction of water in India re restricted stock Name of Fund: Hennessy Balanced Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker E I Du Pont De 4/25/2007 263534109 DD Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2. Rat ind reg pub a/c ing firm 3. equity and incentive plan 4. on genetically modified food 5. on plant closure 6. on report on PFOA 7. on costs 8. on global warming 9. on chemical facility security Name of Fund: Hennessy Balanced Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker A T & T 4/27/2007 00206R102 T Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Rat apt of ind. Auditors 3. Approve severance policy 4. Stkholder Props: Proposals A thru E Name of Fund: Hennessy Balanced Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Altria Group Inc. 4/26/2007 02209S103 MO Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Rat selection of ind auditors 3. Skhldr Props: cumulative voting informing children of their rights if forced to incur secondhand smoke stop all company sponsored campaigns allegedly oriented to prevent youth from smoking get out of traditional tobacco business by 2010 animal welfare policy Name of Fund: Hennessy Balanced Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Idearc Inc. 4/19/2007 451663108 IAR Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2. Rat Ernst & Young for 2007. Name of Fund: Hennessy Balanced Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker JP Morgan 5/15/2007 46625H100 JPM Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer 2. Appt. of ind. Reg. Publ a/cing firm. 3. Stock options 4. Perf based rest. Stock 5. Executive comp approval 6. Separate chairman 7. Cumulative voting 8. Majority voting for directors 9. Political Contributions report 10. Slavery apology report Name of Fund: Hennessy Balanced Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Altira Group 4/26/2007 02209S103 MO Vote: Not Voted MRV: n/a Proposal: Proposed by Issuer/Shareholder: 1. Directors Issuer/shareholder 2. Rat ind auditors 3. Stkhldr prop: re cumulative voting re informing children of their rights if forced to incur 2nd hand smoke re stop all company sponsored campaigns allegedly oriented to prevent youth form smoking re get out of traditional tobacco business by 2010 re animal welfare policy Name of Fund: Hennessy Balanced Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker Verizon 5/3/2007 92343V104 VZ Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat appt. of ind. Reg. Publ a/cing firm. 3. Eliminate Stock options 4. Shldr approval of future serverance agreements 5. Comp consultant disclosure 6. Advisory vote on exe. Comp. 7 Limit service on outside boards 8. Shldr approval of future poison pill 9. Report on charitable contributions. Name of Fund: Hennessy Balanced Period: 7/1/06 to 6/30/07 Company Name Meeting Date Cusip Ticker General Motors 6/5/2007 370442105 GM Vote: MRV: n/a Proposal: Proposed by Issuer/Shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Deloitte & Touche 2007 3. 2007 Annual incentive plan 4. 2007 l/t incentinve plan 5. Stockholders props: re plitical contributions limit on directorships of GM board members Greenhouse gas emissions cumulative voting approval of a "poison pill" special stockholder meeting perf. Based equity comp. recouping unearned incentive bonuses optimum board size simple majortiy vote. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Hennessy Funds, Inc. By (Signature and Title)* /s/Neil J. Hennessy Neil J. Hennessy President and Principal Executive Officer Date 7/26/07
